                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA

 _______________________________________
 DANIEL C. FLINT, et al.,                :
                                         : No. 3:19-cv-00189-FDW-DCK
                   Plaintiff,            :
                                         :
       v.                                :
                                         :
 ALLY FINANCIAL INC., et al.,            :
                                         :
                   Defendants.           :
 _______________________________________ :

                    DEFENDANT ALLY FINANCIAL INC.’S
         RESPONSE IN OPPOSITION TO PLAINTIFF’S MOTION TO STRIKE

       Defendant Ally Financial Inc., (“Ally”), by counsel, submits the following opposition to

Plaintiff Daniel C. Flint’s (“Plaintiff”) Motion to Strike [Dkt. No. 30] (“Motion”) seeking to strike

Ally’s Motion to Strike Class Allegations [Dkt. No. 18], Defendant UAR National Services, LLC’s

Motion to Strike Class Allegations [Dkt. No. 22], and Defendant Associates Asset Recovery,

LLC’s Motion to Strike Class Allegations [Dkt. No. 24] (Defendants’ Motions to Strike Class

Allegations are collectively, the “Defendants’ Motions”). For the reasons set forth below,

Plaintiff’s Motion should be denied, and Plaintiff should be required to respond to Defendants’

Motions by September 3 pursuant to this Court’s Order [Dkt. No. 26].

                                           ARGUMENT

       As set forth below, Plaintiff’s Motion should be denied as only the final argument in

Defendants’ Motions is premised on Plaintiff being found guilty of a felony. However, if the Court

is inclined to grant Plaintiff relief based on his filed Petition, the Court should stay (not strike)

Defendants’ Motions pending resolution of Plaintiff’s Petition given the separate and independent

bases for dismissing Plaintiff’s class allegations.




      Case 3:19-cv-00189-FDW-DCK Document 33 Filed 09/03/19 Page 1 of 5
       A.      PLAINTIFF’S MOTION SHOULD BE DENIED.

       Ally’s Motion to Strike Class Allegations (“Ally’s Motion”) seeks to dismiss Plaintiff’s

class allegations on the basis that: (1) the Complaint clearly establishes that Plaintiff will be unable

to satisfy the requirements of Rule 23(a); (2) an inherent conflict exists between Plaintiff’s

proposed dual role as class representative and lead class counsel; and (3) Plaintiff is an inadequate

selection as lead counsel. [Dkt. No. 18-1]. Additionally, both Defendants UAR National Services

and Associates Asset Recovery’s Motions to Strike Class Allegations incorporate Ally’s Motion

by reference and join in Ally’s arguments. [Dkt. Nos. 22, 24-1].

       In his Motion, Plaintiff argues “Defendants’ motions to strike are based upon their alleged

argument that ‘Plaintiff should be disqualified as lead class counsel due to his felony conviction

in California that has led to suspension of his Michigan law licenses and current litigation

regarding his North Carolina law license.’” [Dkt. No. 30, ¶ 2]. Further, Plaintiff argues that his

Petition filed in his criminal case necessitates striking Defendants’ Motions as “arguments as to

why Plaintiff should be disqualified as lead counsel are not ripe for review, as no certified

conviction has been filed and the pending petition should vacate the jury trial.” [Dkt. No. 30, ¶ 6].

Finally, Plaintiff asserts that “Defendants’ reliance and discussions regarding the California matter

pervades each of their motions, thus each motion must be stricken in its entirety.” [Dkt. No. 30, ¶

8].

       However, setting aside Plaintiff’s optimism that his extraordinary petition for post-

conviction relief will be granted,1 Plaintiff’s argument fails for another other important reason –




1
 As Plaintiff’s Motion points out, no certified conviction has been filed in Plaintiff’s criminal case.
However, on October 19, 2018, Plaintiff was found guilty of felony violation of 49 U.S.C. §§
46314(a), (b)(2) in the Central District of California. See USA v. Flint, Case No.: 2:17-cr-00697-
SJO-1 (C.D. Cal.). Plaintiff’s Sentencing Hearing is scheduled for September 16, 2019, and the


      Case 3:19-cv-00189-FDW-DCK Document 33 Filed 09/03/19 Page 2 of 5
only the final argument in Defendants’ Motions is premised on Plaintiff being found guilty of a

felony. Ally’s primary arguments have nothing to do with Plaintiff’s on-going criminal case.

       As set forth above and in Ally’s Motion, Plaintiff’s class allegations should be stricken

because the Complaint clearly establishes that Plaintiff will be unable to satisfy the requirements

of Rule 23(a) and an inherent conflict exists between Plaintiff’s proposed dual role as class

representative and lead class counsel. While Ally also believes Plaintiff’s felony conviction

(impersonating a diplomat to avoid search by airport security) should also disqualify him as lead

class counsel, neither of the two foregoing arguments are implicated by Plaintiff’s on-going efforts

to overturn his guilty verdict.2 As such, it is inaccurate to say arguments related to Plaintiff’s

criminal case “pervade” Defendants’ Motions. Further, Defendants’ primary arguments are ripe

for consideration.

       Therefore, Plaintiff’s Motion should be denied. Plaintiff has already received an extension

until September 3, 2019 on his deadline to file a response to Defendants’ Motions, and Plaintiff

should be required to timely respond in accordance with this Court’s Order [Dkt. No. 26].

       B.      IN THE ALTERNATIVE, DEFENDANTS’ MOTIONS SHOULD BE
               STAYED PENDING A RULING ON PLAINTIFF’S PETITION.

       While Ally believes Defendants’ Motions should go forward, if the Court is inclined to

grant Plaintiff relief based on his Petition, Ally respectfully requests that Defendants’ Motions be

stayed pending a ruling on Plaintiff’s Petition.




Government has recommended a 14-month sentence, followed by a 3-year supervised release. See
Sentencing Memorandum, Dkt. 154, USA v. Flint, Case No.: 2:17-cr-00697-SJO-1 (C.D. Cal.).
2
  Ally also believes Plaintiff’s interim suspension of his license to practice law in Michigan,
effective on the date of his felony conviction, as well as litigation against the North Carolina State
Bar and the North Carolina Disciplinary Hearing Commission regarding his North Carolina law
license, also disqualify Plaintiff to serve as lead class counsel. [See Dkt. Nos. 18-3, 18-4].


      Case 3:19-cv-00189-FDW-DCK Document 33 Filed 09/03/19 Page 3 of 5
       The Court in Plaintiff’s criminal case set September 3, 2019, as the deadline for the

government to respond to Plaintiff’s Petition and September 5, 2019, for Plaintiff’s reply. [See

Dkt. No. 30, ¶ 5]. Further, Plaintiff’s Sentencing Hearing remains set for September 16, 2019. See

Order Continuing Sentencing to September 16, 2019, Dkt. 156, USA v. Flint, Case No.: 2:17-cr-

00697-SJO-1 (C.D. Cal. June 24, 2019). Moreover, even if the Court were to grant Plaintiff’s

Petition, the majority of the arguments in Defendants’ Motions are unrelated to this issue. Thus,

at most, a brief stay would avoid the prejudice of striking Defendants’ Motions in their entirety

when those pending motions include separate and independent basis to dismiss the class allegations

and Plaintiff has already received an extension on his response.

                                          CONCLUSION

       Defendant Ally Financial Inc. respectfully requests this Court deny Plaintiff’s Motion to

Strike. In the alternative, Ally Financial Inc. respectfully requests this Court enter an Order staying

Defendants’ Motions until Plaintiff’s Petition is ruled upon by the Central District of California in

Plaintiff’s criminal case, Case No. CR-17-00697-SJO.

                               WORD COUNT CERTIFICATION

       Pursuant to this Court’s Initial Scheduling Order, the undersigned hereby certifies that the

word count for this Opposition, not including the caption, signature block, and this certification is

1,003 words.


Dated: September 3, 2019                               Respectfully submitted,

                                                       ALLY FINANCIAL INC.

                                                       By: /s/ Keaton C. Stoneking
                                                       Keaton C. Stoneking
                                                       North Carolina Bar No. 53627
                                                       TROUTMAN SANDERS LLP
                                                       301 S. College Street, 34th Floor




      Case 3:19-cv-00189-FDW-DCK Document 33 Filed 09/03/19 Page 4 of 5
                                          Charlotte, NC 28202
                                          Tel: (704) 998-4088
                                          E-mail: Keaton.stoneking@troutman.com
                                          Counsel for Defendant Ally Financial Inc.




39892838
       Case 3:19-cv-00189-FDW-DCK Document 33 Filed 09/03/19 Page 5 of 5
